Case:20-02096-ESL13 Doc#:29 Filed:08/24/20 Entered:08/24/20 15:45:04                 Desc: Main
                           Document Page 1 of 5



             IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE DISTRICT OF PUERTO RICO
 IN RE:                                            *      CASE NO. 20-02096 (ESL)
                                                   *
 SHAROL CARTAGENA ESPADA                           *      CHAPTER 13
                                                   *
                       Debtor                      *
                                                   *
 **************************

              OPPOSITION TO MOTION FOR ENTRY OF ORDER
        FOR DEBTOR TO SURRENDER PLEDGED VEHICLE TO CREDITOR

 TO THE HONORABLE COURT:

        COMES NOW the above-named Debtor through the undersigned attorney and very

 respectfully prays, alleges, and requests:

 1.     That on August 10, 2020, creditor FFI Holdings, Puerto Rico, LLC, d/b/a La Familia

        Pawn (“La Familia Pawn” hereinafter) filed a motion moving the Court to enter an order

        directing Debtor to surrender her motor vehicle to creditor. (Docket #28).

 2.     That the motor vehicle is a 2010 Mitsubishi Outlander listed on Schedules A/B of

        Debtor’s voluntary petition and subject of a loan transaction between Debtor and La

        Familia Pawn.

 3.     That on its motion, La Familia Pawn contends that the motor vehicle owned by Debtor

        is not part of the bankruptcy estate in the instant case. La Familia Pawn claims that
Case:20-02096-ESL13 Doc#:29 Filed:08/24/20 Entered:08/24/20 15:45:04                                     Desc: Main
                           Document Page 2 of 5



                                                                                                          Page -2-
       pursuant to 11 U.S.C. § 541(b)(8)(C)1 neither Debtor nor the Chapter 13 Trustee

       redeemed the motor vehicle by the date prescribed by the afore-mentioned statute and

       move the Court for an order for Debtor to surrender the collateral.

 4.    That La Familia Pawn cannot prevail on its pleading. In order to be excluded from the

       bankruptcy estate, 11 U.S.C. § 541(b)(8) provides that 3 conditions must be met: the

       personal property has to be in the possession of the lender, there is no obligation to repay

       the loan or redeem the property and neither the Debtor nor Trustee has redeemed in a

       timely manner.

 5.    That in the instant case, 11 U.S.C. § 541(b)(8) is rendered inapplicable. Debtor’s motor

       vehicle has never been in the possession of lender La Familia Pawn. It is uncontested

       that Debtor has had the possession of the motor vehicle at all times since she entered into

       the loan transaction with La Familia Pawn. 11 U.S.C. § 541(b)(8) is inapplicable to the

       case at hand since the transaction is a motor vehicle title pawn where the Debtor has



       1
           11 United States Code § 541(b)
           (b) Property of the estate does not include—
                  (1)...
                  (8) subject to subchapter III of chapter 5, any interest of the debtor in property where the debtor
                  pledged or sold tangible personal property (other than securities or written or printed evidences of
                  indebtedness or title) as collateral for a loan or advance of money given by a person licensed under
                  law to make such loans or advances, where—
                            (A) the tangible personal property is in the possession of the pledgee or transferee;
                            (B) the debtor has no obligation to repay the money, redeem the collateral, or buy back
                            the property at a stipulated price; and
                            (C) neither the debtor nor the trustee have exercised any right to redeem provided under
                            the contract or State law, in a timely manner as provided under State law and section
                            108(b);
Case:20-02096-ESL13 Doc#:29 Filed:08/24/20 Entered:08/24/20 15:45:04                    Desc: Main
                           Document Page 3 of 5



                                                                                        Page -3-
        retained possession of the automobile.

 6.     That Debtor’s Chapter 13 Plan dated June 29, 2020 provides for the payment of La

        Familia Pawn’s claim. Debtor’s plan of reorganization was confirmed on August 6, 2020

        by this Honorable Court. (Docket #25). The confirmation order is now final and

        unappealable.

 7.     That pursuant to 11 U.S.C. §1327 the confirmation of Debtor’s Chapter 13 is binding on

        La Familia Pawn, regardless of any objection by creditors. Furthermore, on August 10,

        2020, La Familia Pawn filed Proof of Claim #1, will get paid according to the plan’s

        terms and will retain its security interest on Debtor’s property until the claim is paid.

 8.     That for the foregoing reasons, Debtor respectfully moves this Honorable Court to enter

        an order denying La Familia Pawn’s Motion for Entry of Order for Debtor to Surrender

        Pledged Vehicle to Creditor.

        WHEREFORE, it is respectfully requested that this Honorable Court enter an order

 denying the Motion for Entry of Order for Debtor to Surrender Pledged Vehicle to Creditor filed

 by La Familia Pawn at Docket #28.

        RESPECTFULLY SUBMITTED.

        I HEREBY CERTIFY that a true copy of this motion has been sent to: Chapter 13
 Trustee, Jose R. Carrion, Esq., P.O. Box 9023884, San Juan, PR 00902-3884 and to all creditors
 as per Master Address List attached herein.

        In Bayamón, Puerto Rico, this August 24, 2020.
Case:20-02096-ESL13 Doc#:29 Filed:08/24/20 Entered:08/24/20 15:45:04   Desc: Main
                           Document Page 4 of 5



                                                                       Page -4-
                                     /s/ Roberto Pérez Obregón
                                     ROBERTO PÉREZ OBREGÓN
                                     PO BOX 9497
                                     BAYAMON PR 00960 8041
                                     TEL.: 787-787-9883
                                     U.S.D.C. #202003
                                     elizabethalemany@msn.com
                                     rperez23@msn.com
        Case:20-02096-ESL13 Doc#:29 Filed:08/24/20 Entered:08/24/20 15:45:04   Desc: Main
                                   Document Page 5 of 5
CARTAGENA ESPADA SHAROL ELIZER    INTERNAL REVENUE SERVICE
URB ESTANCIAS DE RIO HONDO I      PO BOX 7346
D70 CALLE RIO CIALITOS            PHILADELPHIA PA 19101-7346
BAYAMON PR 00961



ROBERTO PEREZ OBREGON LAW OFFICE LA FAMILIA PAWN AND JEWELRY
PO BOX 9497                      404 AVE BARBOSA UNIT B
BAYAMON PR 00960-9497            SAN JUAN PR 00922




ASSISTANT US ATTORNEY
TORRE CHARDON SUITE 1201
350 AVE CARLOS CHARDON
SAN JUAN PR 00918-2124



ATTORNEY GENERAL DEPT JUSTICE
MAIN BLDG ROOM 5111
10TH AND PENNSYLVANIA AVENUE NW
WASHINGTON DC 20530-0001



CLARO
PO BOX 360998
SAN JUAN PR 00936-0998




CLARO
500 TECHNOLOGY DRIVE SUITE 500
WELDON SPRINGS MO 63304




DEPARTAMENTO DE TRANSPORTACION
Y OBRAS PUBLICAS
PO BOX 11889
SAN JUAN PR 00922-1889



DEPARTMENT OF TREASURY
BANKRUPTCY DEPT OFF 424B
PO BOX 9024140
SAN JUAN PR 00902-4140



DEPARTMENT OF TREASURY
INTERNAL REVENUE SERVICE
PHILADELPHIA PA 19255-0001




INTERNAL REVENUE SERVICE
CITY VIEW PLAZA II
48 CARR 165 STE 2000
GUAYNABO PR 00968-8000
